Order granting defendant’s motion to dismiss the first cause of action in the amended complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the repre*706sentation that there was no easement on the property contracted to be sold was one of fact and not an opinion or a conclusion of law. (Municipal Metallic Bed Mfg. Corp. v. Dobbs, 253 N. Y. 313; Van Slochem v. Villard, 207 id. 587; Carr v. Sanger, 138 App. Div. 32.) Defendant upon payment of costs and disbursements herein allowed may serve her answer within ten days from service of a copy of the order herein. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.